        Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 1 of 35
                                                                       EXHIBIT 5
        Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 1 of 15




                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION
____________________________________
                                       )
MACHELLE JOSEPH                        )
                                       )
             Plaintiff,                )
                                       )
       v.                              )
                                       )
BOARD OF REGENTS OF                    )
THE UNIVERSITY SYSTEM                  )
OF GEORGIA;                            )    Civil Action No.:
GEORGIA TECH ATHLETIC                  )    1:20-cv-00502-TCB
ASSOCIATION;                           )
GEORGE PETERSON, in his individual     )
capacity; M. TODD STANSBURY, in his )
individual capacity; MARVIN LEWIS, in )
his individual capacity; and           )
SHOSHANNA ENGEL, in her individual )
capacity.                              )
                                       )
             Defendants.               )
____________________________________)

                       PLAINTIFF’S INITIAL DISCLOSURES

       Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure and Local

Rule 26.1, Plaintiff MaChelle Joseph (“Plaintiff”) hereby submits the following

initial disclosures:

      1)     State precisely the classification of the cause of action being filed,
a brief factual outline of the case including plaintiff’s contentions as to what
defendant did or failed to do, and a sufficient statement of the legal issues in
the case.
                                          1
       Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 2 of 35
                                                                        EXHIBIT 5
       Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 2 of 15




      Causes of action: This case involves claims for employment discrimination

and retaliation, breach of contract, and violations of the Georgia Open Records

Act. Plaintiff, MaChelle Joseph, asserts claims for sex discrimination in violation

of Title IX of the Education Amendments Act of 1972, 20 U.S.C. § 1681(a) (“Title

IX”) and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

(“Title VII”) against the Board of Regents of the University System of Georgia

(“BOR”) and the Georgia Tech Athletic Association (“GTAA”), (the “Institutional

Defendants”), and for sex discrimination in violation of the Fourteenth

Amendment to the Constitution of the United States, 42 U.S.C. § 1983, against

George Peterson, M. Todd Stansbury, Marvin Lewis, and Shoshanna Engel, (the

“Individual Defendants”). Plaintiff also asserts claims for retaliation in violation

of Title IX, Title VII, and the Georgia Whistleblower Act, O.C.G.A. § 45-1-4

(“GWA”) against the Institutional Defendants, and for a retaliatory hostile work

environment in violation of Title IX and Title VII against the Institutional

Defendants. Plaintiff also asserts claims for breach of contract in violation of the

common law of Georgia against the Institutional Defendants, for violations of the

Georgia Open Records Act, O.C.G.A. § 50-18-70 et seq. (“ORA”) against BOR,

and for litigation expenses under O.C.G.A. § 13-6-11 against the Institutional and

Individual Defendants, collectively “the Defendants.”
                                         2
       Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 3 of 35
                                                                         EXHIBIT 5
       Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 3 of 15




      Factual outline:     Plaintiff was employed as the Georgia Institute of

Technology’s (“GT”) Head Coach of Women’s Basketball (“WBB”) with BOR

and GTAA for sixteen years. She consistently earned good performance reviews

and led her athletes to success on the court and in the classroom. Throughout her

career, Plaintiff worked in an Athletic Department that afforded her and her team

fewer benefits and resources than it provided to GT Men’s Basketball (“MBB”).

BOR and GTAA also consistently treated Plaintiff differently from similarly

situated male coaches. BOR’s and GTAA’s disparate treatment of Plaintiff and the

WBB team denied her and her team equal opportunity and required Plaintiff to

devote a substantial portion of her time opposing BOR and GTAA’s discriminatory

treatment.

      Beginning in or around 2015, after BOR and GTAA hired new leadership in

the Athletic Department, BOR and GTAA not only attempted to stymie Plaintiff’s

advocacy efforts, but they retaliated against her and harassed her for her opposition

to the discriminatory treatment of her and the WBB Team. In the final years of her

employment, the Individual Defendants George Peterson, M. Todd Stansbury,

Marvin Lewis, and Shoshanna Engel all had positions of authority to correct the

sex discrimination about which Plaintiff complained. Instead of taking action to

rectify the discriminatory treatment of Plaintiff, they perpetuated the sex

                                         3
       Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 4 of 35
                                                                         EXHIBIT 5
       Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 4 of 15




discrimination and targeted Plaintiff with adverse actions and hostile treatment

based on sex. Shortly after Plaintiff filed formal complaints of discrimination and

retaliation, the Defendants terminated her employment on pre-textual grounds.

      Legal issues: The legal issues in the case include (1) whether Defendants

BOR and GTAA discriminated against Plaintiff on the basis of sex and/or on the

basis of the sex of the athletes whom she coached in violation of Title VII; (2)

whether Defendants BOR and GTAA discriminated against Plaintiff on the basis of

sex and/or on the basis of the sex of the athletes whom she coached in violation of

Title IX; (3) whether the Individual Defendants discriminated against Plaintiff on

the basis of sex in violation of the Equal Protection Clause of the Fourteenth

Amendment to the United States Constitution; (4) whether Defendants BOR and

GTAA retaliated against Plaintiff because she opposed sex discrimination in

violation of Title VII; (5) whether Defendants BOR and GTAA retaliated against

Plaintiff because she opposed sex discrimination in violation of Title IX; (6)

whether Defendants BOR and GTAA retaliated against Plaintiff in violation of the

GWA because she disclosed a violation or noncompliance with a law or objected

to a violation of the law; (7) whether Defendants BOR and GTAA subjected

Plaintiff to a retaliatory hostile work environment in violation of Title VII because

of her protected activity; (8) whether Defendants BOR and GTAA subjected

                                         4
       Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 5 of 35
                                                                             EXHIBIT 5
        Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 5 of 15




Plaintiff to a retaliatory hostile work environment in violation of Title IX because

of her protected activity; (9) whether Defendants BOR and GTAA breached its

contract with Plaintiff by terminating her employment without Good Cause; (10)

whether Defendant BOR violated the ORA by failing to produce records in an un-

redacted form; (11) whether all Defendants are liable for Plaintiff’s litigation costs

and expenses; (12) what, if any, back pay and lost benefits Plaintiff is entitled to

recover; (13) what, if any, front pay and lost benefits Plaintiff is entitled to recover;

(14) what, if any, compensatory damages, and/or punitive damages Plaintiff is

entitled to recover; (15) what, if any, injunctive or other eligible relief Plaintiff is

entitled to be awarded; (16) whether any of Defendants’ defenses bar or limit

Plaintiff’s claims and/or recovery; and (17) whether Plaintiff is entitled to recover

her reasonable attorney’s fees and costs, and if so, in what amount(s).

      2)   Describe in detail all statutes, codes, regulations, legal principles,
standards and customs or usages, and illustrative case law which plaintiff
contends are applicable to this action.

      Retaliation under Title IX and Title VII. Case law applicable to or

illustrative of Plaintiff’s claims for retaliation in violation of Title IX of the

Education Amendments Act of 1972, 20 U.S.C. § 1681(a), and Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e-3(a), includes, but is not limited to:

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006); Jackson v.

                                           5
       Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 6 of 35
                                                                           EXHIBIT 5
        Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 6 of 15




Birmingham Bd. of Educ., 544 U.S. 167, 172-73 (2005); Reeves v. Sanderson

Plumbing Products, Inc., 530 U.S. 133, 147 (2000); Saphir by & through Saphir v.

Broward Cty. Pub. Sch., 744 F. App’x 634 (11th Cir. 2018); Davis v. Fla. Agency

for Health Care Admin., 612 F. App’x 983, 986 (11th Cir. 2015); Jones v.

Suburban Propane, Inc., 577 F. App'x 951, 955 (11th Cir. 2014); Giles v. Daytona

State Coll., Inc., 542 F. App’x 869, 873 (11th Cir. 2013); Davis v. Postmaster

Gen., 550 F. App’x 777, 779 (11th Cir. 2013); Bowers v. Bd. of Regents of Univ.

Sys. of Georgia, 509 F. App’x 906, 910 (11th Cir. 2013); Gowski v. Peake, 682

F.3d 1299, 1313-14 (11th Cir. 2012); Entrekin v. City of Panama City Fla., 376 F.

App’x 987, 995 (11th Cir. 2010); Williams v. Bd. Of Regents of Univ. Sys. Of Ga.,

477 F.3d 1282, 1294 (11th Cir. 2007); Shotz v. City of Plantation, Fla., 344 F.3d

1161, 1186 (11th Cir. 2003); Hairston v. Gainesville Sun Pub. Co., 9 F.3d 913, 920

(11th Cir. 1993); Reese v. Emory Univ., No. 1:14-CV-2222-SCJ, 2015 WL

13649300, at *3 (N.D. Ga. Jan. 29, 2015).

      Discrimination under Title IX, Title VII, and Section 1983. Case law

applicable to or illustrative of Plaintiff’s claims for sex discrimination in violation

of Title IX, Title VII, 42 U.S.C. § 2000e-2(a)(1), and Section 1983 includes, but is

not limited to: McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973); Reeves v.

Sanderson Plumbing Products, Inc., 530 U.S. 133, 147 (2000); Price Waterhouse

                                          6
         Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 7 of 35
                                                                         EXHIBIT 5
         Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 7 of 15




v. Hopkins, 490 U.S. 228, 250 (1989); Davis v. Passman, 442 U.S. 228, 235

(1979); Lewis v. City of Union City, Georgia, 934 F.3d 1169, 1187-88 (11th Cir.

2019); Buchanan v. Delta Air Lines, Inc., 727 F. App'x 639, 641-42 (11th Cir.

2018); Smelter v. S. Home Care Servs. Inc., 904 F.3d 1276, 1288 (11th Cir. 2018);

Williams v. Fla. Atl. Univ., 728 F. App’x 996, 999 (11th Cir. 2018); Evans v.

Georgia Reg'l Hosp., 850 F.3d 1248, 1253 (11th Cir. 2017); Castillo v. Allegro

Resort Mktg., 603 F. App'x 913, 918-19 (11th Cir. 2015); Hill v. Cundiff, 797 F.3d

948, 978-79 (11th Cir. 2015); Redd v. United Parcel Serv., Inc., 615 F. App’x 598,

604 (11th Cir. 2015); Morris v. Town of Lexington Alabama, 748 F.3d 1316, 1322

(11th Cir. 2014); Bowers v. Bd. of Regents of Univ. Sys. of Georgia, 509 F. App’x

906, 909 (11th Cir. 2013); Glenn v. Brumby, 663 F.3d 1312, 1320 (11th Cir. 2011);

Randall v. Scott, 610 F.3d 701, 709-710 (11th Cir. 2010); Williams v. Bd. Of

Regents of Univ. Sys. Of Ga., 477 F.3d 1282, 1294 (11th Cir. 2007); Bogle v.

McClure, 332 F.3d 1347, 1356 (11th Cir. 2003); Cross v. State of Ala., State Dep't

of Mental Health & Mental Retardation, 49 F.3d 1490, 1507-08 (11th Cir. 1995);

Nicholson v. Georgia Dep't of Human Res. (DHR), 918 F.2d 145, 147-48 (11th Cir.

1990).     Regulations related to or illustrative of Plaintiff’s claims for sex

discrimination in violation of Title IX include, but are not limited to: A Policy

Interpretation: Title IX and Intercollegiate Athletics, 44 Fed. Reg. 71,413 (Dec. 11,

                                         7
         Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 8 of 35
                                                                          EXHIBIT 5
         Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 8 of 15




1979).

      GWA.        Case law applicable to or illustrative of Plaintiff’s claim of

retaliation in violation of the Georgia Whistleblower Act, O.C.G.A. § 45-1-4,

includes, but is not limited to: MCG Health, Inc. v. Nelson, 606 S.E.2d 576, 579-80

(Ga. Ct. App. 2004); Coward v. MCG Health, Inc., 802 S.E.2d 396, 399 (Ga. Ct.

App. 2017); Albers v. Georgia Bd. of Regents of Univ. Sys. of Georgia, 766 S.E.2d

520, 526 n.24 (Ga. Ct. App. 2014); Freeman v. Smith, 750 S.E.2d 739, 743 (Ga.

Ct. App. 2013).

      ORA. Case law applicable to or illustrative of Plaintiff’s claim for violation

of the Georgia Open Records Act, O.C.G.A. § 50-18-70 et seq., includes, but is not

limited to: Stanislaus v. Emory Univ., No. 1:05-CV-1496-RWS, 2006 WL

8432146, at *10 (N.D. Ga. July 28, 2006). Statutes applicable to Plaintiff’s claim

for violation of the Georgia Open Records Act include, but are not limited to: 20

U.S.C. § 1232g (2013).

      Breach of Contract. Case law applicable to or illustrative of Plaintiff’s

claim for breach of contract in violation of Georgia law, includes, but is not limited

to: Brooks v. Branch Banking & Tr. Co., 107 F. Supp. 3d 1290, 1295 (N.D. Ga.

2015); Savannah Coll. of Art & Design, Inc. v. Nulph, 460 S.E.2d 792, 793 (Ga.

1995); Bd. of Regents of the Univ. Sys. of Georgia v. Doe, 630 S.E.2d 85, 88-89

                                          8
         Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 9 of 35
                                                                            EXHIBIT 5
         Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 9 of 15




(Ga. Ct. App. 2006). Statutes applicable to Plaintiff’s claim for breach of contract

include, but are not limited: O.G.C.A. § 13-3-1.

      Litigation Expenses. Case law applicable to or illustrative of Plaintiff’s

claims for litigation expenses, O.C.G.A. § 13-6-11, includes, but is not limited to:

Capital Health Mgmt. Grp., Inc. v. Hartley, 689 S.E.2d 107, 116 (Ga. Ct. App.

2009).

      Plaintiff notes that this list of authority is not exhaustive, and anticipates the

need to rely upon additional authority as this litigation progresses.

      3)    Provide the name and, if known, the address and telephone
number of each individual likely to have discoverable information that you
may use to support your claims or defenses, unless solely for impeachment,
identifying the subjects of the information. (Attach witness list to Initial
Disclosures as Attachment A).

      See Attachment A.

      4)    Provide the name of any person who may be used at trial to
present evidence under Rules 702, 703, or 705 of the Federal Rules of
Evidence. For all experts described in Fed. R. Civ. P. 26(a)(2)(B), provide a
separate written report satisfying the provisions of that Rule. (Attach expert
witness list and written reports to Responses to Initial Disclosures as
Attachment B).

      Plaintiff has not yet retained any expert witnesses. Plaintiff will amend this

response if and when she does so.

      5)    Provide a copy of, or a description by category and location of, all
documents, data compilations or other electronically stored information, and
tangible things in your possession, custody, or control that you may use to
                                       9
       Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 10 of 35
                                                                           EXHIBIT 5
       Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 10 of 15




support your claims or defenses unless solely for impeachment, identifying the
subjects of the information. (Attachment document list and descriptions to
Initial Disclosures as Attachment C).

      See Attachment C.

      6)    In the space provided below, provide a computation of any
category of damages claimed by you. In addition, include a copy of, or
describe by category and location of, the documents or other evidentiary
material, not privileged or protected from disclosure, on which such
computation is based, including materials bearing on the nature and extent of
injuries suffered, making such documents or evidentiary material available
for inspection and copying as under Fed. R. Civ. P. 34. (Attach any copies
and descriptions to Initial Disclosures as Attachment D).

      Plaintiff has not yet determined the full amount of damages to which she is

entitled, but makes claim for the following categories of damages:

      Back Pay: Plaintiff seeks full back pay defined in its usual broad sense to

include all lost wages and all benefits reducible to dollar value, as well as all wage

and benefits increases Plaintiff reasonably would have received absent Defendants’

discriminatory and retaliatory acts through the date of verdict in her favor. Plaintiff

requires discovery to determine any pay increases, differentials, or benefits she

would have received had she not been subject to unlawful discrimination and

retaliation. Plaintiff reserves the right to amend or supplement her back calculation

as discovery progresses.

      Front Pay: Plaintiff seeks front pay as the continuation of Plaintiff’s back

pay from the date of a jury verdict and continuing into the future for a period to be
                                         10
      Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 11 of 35
                                                                       EXHIBIT 5
       Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 11 of 15




determined by the Court.

      Compensatory Damages: Plaintiff seeks compensation for non-monetary

losses to compensate Plaintiff for the emotional distress, anguish, pain and

suffering, humiliation, embarrassment, and career and reputational damage she

suffered as a result of the Defendants’ unlawful actions, including but not limited

to the discriminatory and retaliatory treatment of Plaintiff during her employment,

her loss of employment, and the retaliatory treatment of Plaintiff after her

employment.    Plaintiff will ask the jury to award an amount of money for

emotional pain and suffering that will fairly compensate her for the non-monetary

losses she has suffered as a result of the Defendants’ unlawful actions. Plaintiff

seeks the maximum amount allowed by law.

      Punitive Damages: Plaintiff seeks the maximum amount allowed by law.

      Attorneys’ Fees and Costs of Litigation: Should Plaintiff prevail on her

claims, Plaintiff will seek to recover reasonable attorneys’ fees and costs

associated with the litigation. The amount of such fees and expenses continues to

increase.

      At a mutually convenient time and place, Plaintiff will produce for

inspection all non-privileged documents in her possession, custody and control

which may support her claims for damages. Plaintiff will supplement or amend the

                                        11
      Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 12 of 35
                                                                     EXHIBIT 5
       Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 12 of 15




damages calculations as discovery progresses.

       7)   Attach for inspection and copying as under Fed. R. Civ. P. 34 any
insurance agreement under which any person carrying on an insurance
business may be liable to satisfy part or all of a judgment which may be
entered in this action or to indemnify or reimburse for payments made to
satisfy the judgment. (Attach copy of insurance agreement to Initial
Disclosures as Attachment E).

      Not applicable.

      8)    Disclose the full name, address, and telephone number of all
persons or legal entities who have a subrogation interest in the cause of action
set forth in plaintiffs cause of action and state the basis and extent of such
interest.

      Not applicable.

Respectfully submitted this 4th day of March, 2020.

                                      /s/ Lisa Banks
                                      Lisa J. Banks (admitted pro hac vice)
                                      banks@kmblegal.com
                                      Colleen E. Coveney
                                      Ga Bar No. 686460
                                      coveney@kmblegal.com
                                      Joseph E. Abboud (admitted pro hac vice)
                                      abboud@kmblegal.com
                                      Katz, Marshall & Banks, LLP
                                      1718 Connecticut Avenue, NW, Sixth Floor
                                      Washington, D.C. 20009
                                      Phone: (202) 299-1140
                                      Fax: (202) 299-1148

                                      Edward D. Buckley
                                      Ga Bar No. 092750
                                      edbuckley@buckleybeal.com
                                      Buckley Beal LLP
                                        12
Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 13 of 35
                                                           EXHIBIT 5
    Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 13 of 15




                                600 Peachtree Street NE, Suite 3900
                                Atlanta, GA 30308
                                Telephone: (404) 781-1100
                                Facsimile: (404) 781-1101

                                Counsel for Plaintiff




                                  13
       Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 14 of 35
                                                                          EXHIBIT 5
       Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 14 of 15




                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION
____________________________________
                                       )
MACHELLE JOSEPH                        )
                                       )
             Plaintiff,                )
                                       )
       v.                              )
                                       )
BOARD OF REGENTS OF                    )
THE UNIVERSITY SYSTEM                  )
OF GEORGIA;                            )    Civil Action No.:
GEORGIA TECH ATHLETIC                  )    1:20-cv-00502-TCB
ASSOCIATION;                           )
GEORGE PETERSON, in his individual     )
capacity; M. TODD STANSBURY, in his )
individual capacity; MARVIN LEWIS, in )
his individual capacity; and           )
SHOSHANNA ENGEL, in her individual )
capacity.                              )
                                       )
             Defendants.               )
____________________________________)

                             CERTIFICATE OF SERVICE

      I hereby certify that on this 4th day of March, 2020, I electronically filed the

foregoing PLAINTIFF’S INITIAL DISCLOSURES with the Clerk of Court

using the CM/ECF system which will automatically send email notification of such

filing to the following attorneys of record:

      Courtney Poole (cpoole@law.ga.gov)
      Katherine Powers Stoff (kstoff@law.ga.gov)
                                      14
Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 15 of 35
                                                               EXHIBIT 5
     Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 15 of 15




    Christopher Paul Galanek (chris.galanek@bclplaw.com)
    Danielle Y. Conley (danielle.conley@wilmerhale.com)
    Tania Christine Faransso (tania.faransso@wilmerhale.com)
    Ronald C. Machen (ronald.machen@wilmerhale.com)


                                         BUCKLEY BEAL, LLP

                                         /s/ Edward D. Buckley
                                         Edward D. Buckley
                                         Georgia Bar No. 092750
                                         Counsel for Plaintiff




                                    15
      Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 16 of 35
                                                                       EXHIBIT 5
      Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 1 of 18




                                      Attachment A

      1)     MaChelle Joseph. Plaintiff has knowledge of the facts supporting her

claims under Title VII, Title IX, the GWA, Georgia common law, the Equal

Protection Clause of the Fourteenth Amendment to the United States Constitution,

the ORA, and her claim for damages.

      2)     Jasmine Carson. Jasmine Carson is a student-athlete on the GT WBB

team. She was a member of the 2018-2019 GT WBB team. She likely has

knowledge about Plaintiff’s job performance, suspension, investigation, and the

circumstances surrounding Plaintiff’s termination. Defendant BOR is in possession

of this individual’s last known contact information.

      3)     Elizabeth Balogun. Elizabeth Balogun was a student-athlete on the

2018-2019 GT WBB team.          She likely has knowledge about Plaintiff’s job

performance, suspension, investigation, and the circumstances surrounding

Plaintiff’s termination. Defendant BOR is in possession of this individual’s last

known contact information.

      4)     Kondalia Montgomery. Kondalia Montgomery is a student-athlete on

the GT WBB team. She was a member of the 2018-2019 GT WBB team. She

likely has knowledge about Plaintiff’s job performance, suspension, investigation,



                                         1
      Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 17 of 35
                                                                          EXHIBIT 5
      Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 2 of 18




and the circumstances surrounding Plaintiff’s termination. Defendant BOR is in

possession of this individual’s last known contact information.

      5)      Elizabeth Dixon. Elizabeth Dixon was a student-athlete on the 2018-

2019 GT WBB team. She likely has knowledge about Plaintiff’s job performance,

suspension,    investigation,   and   the   circumstances   surrounding   Plaintiff’s

termination. Defendant BOR is in possession of this individual’s last known

contact information.

      6)      D’Asia Gregg. D’Asia Gregg is a student-athlete on the GT WBB

team. She was a member of the 2018-2019 GW WBB team. She likely has

knowledge about Plaintiff’s job performance, suspension, investigation, and the

circumstances surrounding Plaintiff’s termination.          Defendant BOR is in

possession of this individual’s last known contact information.

      7)      Lotta-Maj Lahtinen. Lotta-Maj Lahtinen is a student-athlete on the GT

WBB team. She was a member of the 2018-2019 GW WBB team. She likely has

knowledge about Plaintiff’s job performance, suspension, investigation, and the

circumstances surrounding Plaintiff’s termination.          Defendant BOR is in

possession of this individual’s last known contact information.

      8)      Daijah Jefferson. Daijah Jefferson is a student-athlete on the GT WBB

team. She was a member of the 2018-2019 GW WBB team. She likely has

                                            2
      Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 18 of 35
                                                                       EXHIBIT 5
      Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 3 of 18




knowledge about Plaintiff’s job performance, suspension, investigation, and the

circumstances surrounding Plaintiff’s termination.        Defendant BOR is in

possession of this individual’s last known contact information.

      9)    Anne Francoise Diouf. Anne Francoise Diouf is a student-athlete on

the GT WBB team. She was a member of the 2018-2019 GW WBB team. She

likely has knowledge about Plaintiff’s job performance, suspension, investigation,

and the circumstances surrounding Defendant BOR is in possession of this

individual’s last known contact information.

      10)   Lorela Cubaj. Lorela Cubaj is a student-athlete on the GT WBB team.

She was a member of the 2018-2019 GW WBB team. She likely has knowledge

about Plaintiff’s job performance, suspension, investigation, and the circumstances

surrounding Plaintiff’s termination.   Defendant BOR is in possession of this

individual’s last known contact information.

      11)   Kierra Fletcher. Kierra Fletch is a student-athlete on the GT WBB

team. She was a member of the 2018-2019 GW WBB team. She likely has

knowledge about Plaintiff’s job performance, suspension, investigation, and the

circumstances surrounding Plaintiff’s termination.        Defendant BOR is in

possession of this individual’s last known contact information.



                                         3
        Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 19 of 35
                                                                          EXHIBIT 5
        Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 4 of 18




        12)   Chanin Scott. Chanin Scott is a student-athlete on the GT WBB team.

She was a member of the 2018-2019 GT WBB team. She likely has knowledge

about Plaintiff’s job performance, suspension, investigation, and the circumstances

surrounding Plaintiff’s termination. Defendant BOR is in possession of this

individual’s last known contact information.

        13)   Francesca Pan. Francesca Pan is a student-athlete on the GT WBB

team.    She was a member of the 2018-2019 GT WBB team. She likely has

knowledge about Plaintiff’s job performance, suspension, investigation, and the

circumstances surrounding Plaintiff’s termination. Defendant BOR is in possession

of this individual’s last known contact information.

        14)   Martine Fortune. Martine Fortune was a student-athlete on the 2018-

2019 GT WBB team. She likely has knowledge about Plaintiff’s job performance,

suspension,    investigation,   and   the   circumstances   surrounding   Plaintiff’s

termination. Defendant BOR is in possession of this individual’s last known

contact information.

        15)   Josh Pastner. Josh Pastner is the Head Coach of the GT’s MBB team.

He likely has knowledge about Plaintiff’s job performance and other facts

supporting Plaintiff’s claims under Title VII, Title IX, GWA, and the Equal

Protection Clause of the Fourteenth amendment to the United States Constitution.

                                            4
       Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 20 of 35
                                                                          EXHIBIT 5
      Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 5 of 18




He may also have comparator evidence relevant to Plaintiff’s claims. Defendant

BOR is in possession of this individual’s last known contact information.

      16)    Brian Gregory. Brian Gregory was a Head Coach of the GT MBB

team. He may have comparator evidence relevant to Plaintiff’s claims and other

facts supporting Plaintiff’s claims under Title VII, Title IX, and GWA. Defendant

BOR is in possession of this individual’s last known contact information.

      17)    Paul Hewitt. Paul Hewitt was a Head Coach of the GT MBB team.

He may have comparator evidence relevant to Plaintiff’s claims and other facts

supporting Plaintiff’s claims under Title VII, Title IX, and GWA. Defendant BOR

is in possession of this individual’s last known contact information.

      18)    Mark Simons. Mark Simmons was an Assistant Coach on the GT

WBB team. He may have knowledge about Plaintiff’s allegations of disparate

treatment in funding, resources, and standards of conduct and performance,

Plaintiff’s protected activity, Plaintiff’s allegations of retaliation and retaliatory

harassment, Plaintiff’s job performance, and Plaintiff’s suspension, investigation,

and termination. His last known phone number is 517-927-3892.

      19)    Jonneshia Pineda. Jonneshia Pineda was an Assistant Coach on the

GT WBB team. She may have knowledge about Plaintiff’s allegations of disparate

treatment in funding, resources, and standards of conduct and performance,

                                          5
       Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 21 of 35
                                                                          EXHIBIT 5
      Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 6 of 18




Plaintiff’s protected activity, Plaintiff’s allegations of retaliation and retaliatory

harassment, Plaintiff’s job performance, and Plaintiff’s suspension, investigation,

and termination. Her last known phone number is 678-939-6339.

      20)    Antonia Peresson. Antonia Peresson was a GT WBB player and a

former Graduate Assistant on the GT WBB team. She may have knowledge about

Plaintiff’s allegations of disparate treatment in funding, resources, and standards of

conduct and performance, Plaintiff’s protected activity, Plaintiff’s allegations of

retaliation and retaliatory harassment, Plaintiff’s job performance, and Plaintiff’s

suspension, investigation, and termination. Her last known phone number is 478-

390-0693.

      21)    Austin Kelly. Austin Kelley was a Graduate Assistant on the GT

WBB team. He may have knowledge about Plaintiff’s allegations of disparate

treatment in funding, resources, and standards of conduct and performance,

Plaintiff’s protected activity, Plaintiff’s allegations of retaliation and retaliatory

harassment, Plaintiff’s job performance, and Plaintiff’s suspension, investigation,

and termination. His last known phone number is 281-886-6261.

      22)    Metra Walthour. Metra Walthour was a GT WBB player and was the

Director of Basketball Operations on the GT WBB team.                She may have

knowledge about Plaintiff’s allegations of disparate treatment in funding,

                                          6
      Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 22 of 35
                                                                         EXHIBIT 5
      Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 7 of 18




resources, and standards of conduct and performance, Plaintiff’s protected activity,

Plaintiff’s allegations of retaliation and retaliatory harassment, Plaintiff’s job

performance, and Plaintiff’s suspension, investigation, and termination. Her last

known phone number is 470-259-5177.

      23)    Rob Norris. Rob Norris was an Assistant Head Coach on the GT

WBB team. He may have knowledge of Plaintiff’s job performance and other

facts supporting Plaintiff’s claims under Title VII, Title IX, GWA, and the Equal

Protection Clause of the Fourteenth amendment to the United States Constitution.

His last known phone number is 407-379-6258.

      24)    Tiffany Jones. Tiffany Jones is a performance consultant who worked

with Plaintiff and the 2018-2019 GT WBB team. She may have knowledge of

Plaintiff’s job performance and other facts supporting Plaintiff’s claims under Title

VII, Title IX, GWA, and the Equal Protection Clause of the Fourteenth

Amendment to the United States Constitution. Her last known phone number is

413-531-0909.

      25)    Gail Goestenkors. Gail Goestenkors is a performance consultant who

worked with Plaintiff and the 2018-2019 GT WBB team.                She may have

knowledge of Plaintiff’s job performance and other facts supporting Plaintiff’s

claims under Title VII, Title IX, GWA, and the Equal Protection Clause of the

                                         7
       Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 23 of 35
                                                                           EXHIBIT 5
       Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 8 of 18




Fourteenth Amendment to the United States Constitution. Her phone number is

512-748-8555.

      26)    Carol Ross. Carol Ross is a performance consultant who worked with

Plaintiff and the 2018-2019 GT WBB team.              She may have knowledge of

Plaintiff’s job performance and other facts supporting Plaintiff’s claims under Title

VII, Title IX, GWA, and the Equal Protection Clause of the Fourteenth

Amendment to the United States Constitution. Her last known phone number is

662-816-8118.

      27)    Theresa Wenzel. Theresa Wenzel was an Assistant Athletic Director

at GT and Plaintiff’s supervisor.      She may have knowledge about Plaintiff’s

allegations of disparate treatment in funding, resources, and standards of conduct

and performance, Plaintiff’s protected activity, Plaintiff’s allegations of retaliation

and retaliatory harassment, Plaintiff’s job performance, and Plaintiff’s suspension,

investigation, and termination. Her last known phone number is 404-895-7164.

      28)    Garry Rosenfield. Garry Rosenfield is Plaintiff’s agent. He likely has

knowledge about Plaintiff’s employment contract, damages, and mitigation. His

last known phone number is 774-262-7459.

      29)    Matthew Johns. Matthew Johns is a lawyer who has represented

Plaintiff in connection with NCAA investigations. He likely has knowledge of

                                          8
         Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 24 of 35
                                                                          EXHIBIT 5
         Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 9 of 18




facts regarding NCAA inquiries into Plaintiff and the WBB team, GT’s conduct

during said NCAA investigations, and other facts that may support Plaintiff’s

claims under Title VII, Title IX, GWA, and the Equal Protection Clause of the

Fourteenth Amendment to the United States Constitution, and Georgia common

law. His last known phone number is 630-677-2411. Plaintiff’s identification of

Matthew Johns is made with regard to certain facts and is not a waiver of any

attorney-client communications that may exist between Plaintiff and Matthew

Johns.

         30)   Eric Hoffman.    Eric Hoffman is a lawyer who conducted an

investigation into Plaintiff on behalf of the Institutional Defendants. He likely has

knowledge of facts relating to Plaintiff’s suspension, investigation, and termination

and may have knowledge of other facts supporting Plaintiff’s claims under Title

VII, Title IX, GWA, the Equal Protection Clause of the Fourteenth Amendment to

the United States Constitution, and Georgia common law. Defendant BOR is in

possession of this individual’s last known contact information.

         31)   Joeleen Akin. Joeleen Akin is the Associate Athletic Director at GT

and was Plaintiff’s supervisor. She likely has knowledge of facts relating to

Plaintiff’s allegations of disparate treatment in funding, resources, and standards of

conduct and performance, Plaintiff’s protected activity, Plaintiff’s allegations of

                                          9
       Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 25 of 35
                                                                          EXHIBIT 5
      Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 10 of 18




retaliation and retaliatory harassment, Plaintiff’s job performance, Plaintiff’s

suspension, investigation, and termination and may have knowledge of other facts

supporting Plaintiff’s claims under Title VII, Title IX, GWA, the Equal Protection

Clause of the Fourteenth Amendment to the United States Constitution, and

Georgia common law.       Defendant BOR is in possession of this individual’s last

known contact information.

      32)    Todd Stansbury. Todd Stansbury is the Athletic Director at GT. He

likely has knowledge of facts relating to Plaintiff’s allegations of disparate

treatment in funding, resources, and standards of conduct and performance,

Plaintiff’s protected activity, Plaintiff’s allegations of retaliation and retaliatory

harassment, Plaintiff’s employment contract, Plaintiff’s job performance,

Plaintiff’s suspension, investigation, and termination and may have knowledge of

other facts supporting Plaintiff’s claims under Title VII, Title IX, GWA, the Equal

Protection Clause of the Fourteenth Amendment to the United States Constitution,

and Georgia common law. Defendant BOR is in possession of this individual’s

last known contact information.

      33)    George Peterson. George Peterson was the President of GT from

approximately 2009 to 2019.        He likely has knowledge of facts relating to

Plaintiff’s allegations of disparate treatment in funding, resources, and standards of

                                         10
       Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 26 of 35
                                                                          EXHIBIT 5
      Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 11 of 18




conduct and performance, Plaintiff’s protected activity, Plaintiff’s allegations of

retaliation and retaliatory harassment, Plaintiff’s employment contract, Plaintiff’s

job performance, Plaintiff’s suspension, investigation, and termination and may

have knowledge of other facts supporting Plaintiff’s claims under Title VII, Title

IX, GWA, the Equal Protection Clause of the Fourteenth Amendment to the United

States Constitution, and Georgia common law. Defendant BOR is in possession of

this individual’s last known contact information.

      34)      Marvin Lewis. Marvin Lewis is the Associate Athletic Director of

Administration and Finance at GT. He likely has knowledge of facts relating to

Plaintiff’s allegations of disparate treatment in funding, resources, and standards of

conduct and performance, Plaintiff’s protected activity, Plaintiff’s allegations of

retaliation and retaliatory harassment, and Plaintiff’s suspension, investigation, and

termination and may have knowledge of other facts supporting Plaintiff’s claims

under Title VII, Title IX, GWA, the Equal Protection Clause of the Fourteenth

Amendment to the United States Constitution, and Georgia common law.

Defendant BOR is in possession of this individual’s last known contact

information.

      35)      Shoshanna Engel. Shoshanna Engel is the Associate Athletic Director

of Compliance and Deputy Title IX Coordinator at GT. She likely has knowledge

                                         11
       Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 27 of 35
                                                                          EXHIBIT 5
      Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 12 of 18




of Plaintiff’s allegations of disparate treatment in funding, resources, and standards

of conduct and performance, Plaintiff’s protected activity, Plaintiff’s allegations of

retaliation and retaliatory harassment, and Plaintiff’s suspension, investigation, and

termination and may have knowledge of other facts supporting Plaintiff’s claims

under Title VII, Title IX, GWA, the Equal Protection Clause of the Fourteenth

Amendment to the United States Constitution, and Georgia common law.

Defendant BOR is in possession of this individual’s last known contact

information.

      36)      Mark Rountree. Mark Rountree is the Deputy Director of Athletics at

GT and Plaintiff’s former supervisor. He likely has knowledge of facts relating to

Plaintiff’s allegations of disparate treatment in funding, resources, and standards of

conduct and performance, Plaintiff’s protected activity, Plaintiff’s allegations of

retaliation and retaliatory harassment, Plaintiff’s employment contract, Plaintiff’s

job performance, Plaintiff’s suspension, investigation, and termination and may

have knowledge of other facts supporting Plaintiff’s claims under Title VII, Title

IX, GWA, the Equal Protection Clause of the Fourteenth Amendment to the United

States Constitution, and Georgia common law. Defendant BOR is in possession of

this individual’s last known contact information.



                                         12
       Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 28 of 35
                                                                           EXHIBIT 5
      Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 13 of 18




      37)    Julie Joyce. Julie Joyce works in the Human Resources Department at

GT.   She likely has knowledge of facts relating to Plaintiff’s allegations of

disparate treatment in funding, resources, and standards of conduct and

performance, Plaintiff’s protected activity, Plaintiff’s allegations of retaliation and

retaliatory harassment, Plaintiff’s employment contract and breach thereof,

Plaintiff’s job performance, Plaintiff’s suspension, investigation, and termination

and may have knowledge of other facts supporting Plaintiff’s claims under Title

VII, Title IX, GWA, the Equal Protection Clause of the Fourteenth Amendment to

the United States Constitution, and Georgia common law. Defendant BOR is in

possession of this individual’s last known contact information.

      38)    Kevin Cruse. Kevin Cruse works in the Human Resources Department

at GT. He likely has knowledge of facts relating to Plaintiff’s allegations of

disparate treatment in funding, resources, and standards of conduct and

performance, Plaintiff’s protected activity, Plaintiff’s allegations of retaliation and

retaliatory harassment, Plaintiff’s employment contract and breach thereof,

Plaintiff’s job performance, Plaintiff’s suspension, investigation, and termination

and may have knowledge of other facts supporting Plaintiff’s claims under Title

VII, Title IX, GWA, the Equal Protection Clause of the Fourteenth Amendment to



                                          13
      Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 29 of 35
                                                                        EXHIBIT 5
      Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 14 of 18




the United States Constitution, and Georgia common law. Defendant BOR is in

possession of this individual’s last known contact information.

      39)   Karen Sugrue. Karen Sugrue was an office manager and assistant for

Plaintiff and GT WBB. She likely has knowledge of facts relating to Plaintiff’s

performance and other facts supporting Plaintiff’s claims under Title VII, Title IX,

GWA, and the Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution. Her last known phone number is 404-372-5010.

      40)   Karen Fortune. Karen Fortune is a parent of a student athlete who

played on the GT WBB team. She may have knowledge of facts supporting

Plaintiff’s claims under Title VII, Title IX, GWA, the Equal Protection Clause of

the Fourteenth Amendment to the United States Constitution, and Georgia

common law. Her last known phone number is 215-280-5455.

      41)   Thierry Fortune. Thierry Fortune is a parent of a student athlete who

played on the GT WBB team.         He may have knowledge of facts supporting

Plaintiff’s claims under Title VII, Title IX, GWA, the Equal Protection Clause of

the Fourteenth Amendment to the United States Constitution, and Georgia

common law. His last known phone number is 215-300-5244.

      42)   Jacqueline Tilford. Jacqueline Tilford is a parent of a student athlete

who played on the GT WBB team. She may have knowledge of facts supporting

                                        14
      Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 30 of 35
                                                                         EXHIBIT 5
      Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 15 of 18




Plaintiff’s claims under Title VII, Title IX, GWA, the Equal Protection Clause of

the Fourteenth Amendment to the United States Constitution, and Georgia

common law. Her last known phone number is 914-912-8585.

      43)    Janie Mitchell. Janie Mitchell was a student athlete who played on

the GT WBB team. She may have knowledge of Plaintiff’s job performance and

other facts supporting Plaintiff’s claims under Title VII, Title IX, GWA, the Equal

Protection Clause of the Fourteenth Amendment to the United States Constitution,

and Georgia common law. Her last known phone number is 678-232-6057.

      44)    Tasha Hamilton. Tasha Hamilton was a student athlete who played for

Plaintiff on Auburn University’s women’s basketball team.           She may have

knowledge of Plaintiff’s job performance and other facts supporting Plaintiff’s

claims under Title VII, Title IX, GWA, the Equal Protection Clause of the

Fourteenth Amendment to the United States Constitution, and Georgia common

law. Her last known phone number is 407-949-4846.

      45)    Tia Miller. Tia Miller was a student athlete who played for Plaintiff

on Auburn University’s women’s basketball team. She may have knowledge of

Plaintiff’s job performance and other facts supporting Plaintiff’s claims under Title

VII, Title IX, GWA, the Equal Protection Clause of the Fourteenth Amendment to



                                         15
      Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 31 of 35
                                                                        EXHIBIT 5
      Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 16 of 18




the United States Constitution, and Georgia common law. Her last known phone

number is 334-524-6145.

      46)   Breanna Brown. Breanna Brown was a student athlete who played on

the GT WBB team. She may have knowledge of Plaintiff’s job performance and

other facts supporting Plaintiff’s claims under Title VII, Title IX, GWA, the Equal

Protection Clause of the Fourteenth Amendment to the United States Constitution,

and Georgia common law. Her last known phone number is 510-343-1936.

      47)   Scott Higgins. Scott Higgins is a former GT student who played on

the GT Gold Squad practice team. He may have knowledge of Plaintiff’s job

performance and other facts supporting Plaintiff’s claims under Title VII, Title IX,

GWA, the Equal Protection Clause of the Fourteenth Amendment to the United

States Constitution, and Georgia common law. His last known phone number is

678-557-5440.

      48)   Ricky Kersey. Ricky Kersey was a student manager and Assistant

Director of Basketball Operations for GT WBB. He may have knowledge of

Plaintiff’s performance and other facts supporting Plaintiff’s claims under Title

VII, Title IX, GWA, the Equal Protection Clause of the Fourteenth Amendment to

the United States Constitution, and Georgia common law. His last known phone

number is 443-538-6200.

                                        16
        Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 32 of 35
                                                                       EXHIBIT 5
        Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 17 of 18




        49)    Justin Peak. Justin Peak was a graduate manager for GT WBB. He

may have knowledge of Plaintiff’s job performance and other facts supporting

Plaintiff’s claims under Title VII, Title IX, GWA, the Equal Protection Clause of

the Fourteenth Amendment to the United States Constitution, and Georgia

common law. His last known phone number is 334-618-1632.

        50)    Jacob Greenspan. Jacob Greenspan was a student manager for GT

WBB. He may have knowledge of Plaintiff’s job performance and other facts

supporting Plaintiff’s claims under Title VII, Title IX, GWA, the Equal Protection

Clause of the Fourteenth Amendment to the United States Constitution, and

Georgia common law. His last known phone number is 770-330-7366.

        51)    Peters Schwethlem. Peterson Schwethlem was an Assistant Video

Coordinator for GT WBB. He may have knowledge of Plaintiff’s job performance

and other facts supporting Plaintiff’s claims under Title VII, Title IX, GWA, the

Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution, and Georgia common law. His last known phone number is 713-585-

6374.

        52)    Any individual listed by Defendant Board of Regents in its Initial

Disclosures.



                                        17
       Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 33 of 35
                                                                             EXHIBIT 5
      Case 1:20-cv-00502-TCB Document 17-1 Filed 03/04/20 Page 18 of 18




       53)     Any individual listed by Defendant Georgia Tech Athletic Association

in its Initial Disclosures.

       54)     Any individual listed by the Individual Defendants in their Initial

Disclosures.

       Defendants have contact information for all of their current and former

employees. Plaintiff notes that many other individuals may have information that

is relevant to this case. Plaintiff expects that identities of these individuals to come

to light during the discovery period in this case. Plaintiff reserves the right to alter,

add to, or amend this list of individuals as discovery in this matter progresses,

either by amendment to these Initial Disclosures or through the identification of

said individuals in depositions or responses to written discovery requests.




                                           18
      Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 34 of 35
                                                                        EXHIBIT 5
       Case 1:20-cv-00502-TCB Document 17-2 Filed 03/04/20 Page 1 of 2




                                  Attachment C
      Plaintiff and/or her counsel of record have in their possession the following

categories of documents that Plaintiff may use to support her claims or defenses:

      1.    Documents related to Plaintiff’s employment at GT including her

employment contracts, some performance reviews and other evaluations,

documents related to her compensation, bonuses and other supplemental benefits

received from GT/GTAA.

      2.    Documents submitted to and/or received from the EEOC.

      3.    Documents related to Plaintiff’s job duties and execution thereof,

including documents received and sent by Plaintiff over the course of her

employment with the Institutional Defendants relating to coaches and staff on the

WBB team; personnel in the Athletic Department; WBB players; the WBB

program; NCAA investigations; and disciplinary actions taken against Plaintiff by

GT/GTAA, as well as documents created by Plaintiff over the course of her

employment with the Institutional Defendants relating to the WBB program and

her role as Head Coach of the GT WBB team.

      4.    Documents received by Plaintiff in response to her March 1, 2019 and

April 19, 2019 requests submitted to the Georgia Open Records Act.



                                         1
       Case 1:20-cv-00502-TCB Document 171-4 Filed 08/31/21 Page 35 of 35
                                                                             EXHIBIT 5
       Case 1:20-cv-00502-TCB Document 17-2 Filed 03/04/20 Page 2 of 2




      5.     Documents related to GT/GTAA’s suspension and termination of

Plaintiff’s employment.

      6.     Documents related to Plaintiff’s damages and mitigation.

      Plaintiff notes that many other documents are relevant and discoverable in

this case. Plaintiff expects these to come to light during the discovery period of

this litigation, and Plaintiff reserves the right to alter, add to, or amend this list of

documents as discovery progresses, either by amendment to these Disclosures or

through the identification of said documents in depositions or discovery responses.




                                           2
